DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US Patent No 10713794 B1) in view of Zhao et al (Pub. No: US 20200012904 A1).
Regarding claim 1, He et al discloses a processor (processor 1702 of figure 17; col. 41, lines 29-34) comprising:  one or more arithmetic logic units (processor 1702 can includes one or more arithmetic logic units; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; col. 40, lines 31-45; col. 41, lines 56-67) to help detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image level labels 428 can be a set of labels for a set of images where each image is annotated with a label (paragraph 0042, 0044, 0048). Furthermore, the classification detection segmentation 
Regarding claim 2, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more ALUs  (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more objects using a neural network (a computing system may use one or more machine-learning 
Regarding claim 3, He et al as modified discloses a processor (processor 1702 of figure 17) , wherein the one or more ALUs (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more objects using a neural network (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) that is trained in part by providing the ROI score  to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
Regarding claim 4, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the at least one refinement branch  (col. 28, lines 36-40) performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to 
Regarding claim 5, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more ALUs (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to: detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) that is trained in part by selecting the one or more pseudo-labels (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34).
Regarding claim 6, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices) comprising: a processor (processor 1702 of figure 17) one or more processors to be configured to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12), using one or more neural networks (a computing system may use 
  	Regarding claim 7, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more objects using a neural network that is 
	Regarding claim 8, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12)  the one or more objects using a neural network that is trained in part by providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
Regarding claim 9, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input;col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  

	Regarding claim 11, He et al discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702) to help train one or more neural networks to be used to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image level labels 428 can be a set of labels for a set of images where each image is annotated with a label (paragraph 0042, 0044, 0048). Furthermore, the classification detection segmentation network 704 can be employed to classify and localize one or more regions of interest associated with the image 701. For instance, the classification detection segmentation network 704 can receive a set of convolutional feature maps generated by the convolutional neural network 702 to facilitate classification and localization of one or more regions of interest associated with the image 701. The classification detection segmentation network 704 can generate a score map associated with classification and localization of one or more regions of interest associated with the image 701. The score map can provide a predicted classification label with a localization map (paragraph 0055, 0057, 0064). Zhao et al also teaches that a class label for the image 402 can be 
 	Regarding claim 12, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702) are further configure to generate (generate object proposals for patches of an image and to generate object scores representing likelihoods that the corresponding object proposals fully contain objects; extracts features using RoIPool from each candidate box and performs classification and bounding-box regression; col. 26, lines 35-47) a region of interest score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).
	Regarding claim 13, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the one or more ALUs are further to be configured to:  provide the ROI score to at least 
	Regarding claim 14, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input ;col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
	Regarding claim 15, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the one or more ALUs are further to be configured to:  select (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34). 
Regarding claim 16, He et al discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system) to help train one or more neural networks (machine learning may be used to enable machines to automatically detect and process objects appearing in images) to be used to detect 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image 
  	Regarding claim 17, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the one or more processors are further to be 
	Regarding claim 18, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the one or more processors are further to be configured to:  provide the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
Regarding claim 19, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input; col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
	Regarding claim 20, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have 
Regarding claim 21, He et al discloses a method (figs. 14A-B, fig. 17) comprising: training (a machine-learning model) one or more neural networks to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52).
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.

Regarding claim 22, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  generating a region of score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).
Regarding claim 23, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
Regarding claim 24, He et al as modified discloses a method (figs. 14A-B, fig. 17), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input; col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
Regarding claim 25, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  selecting (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask 
Regarding claim 26, He et al discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices) comprising: a camera (a client system 130 may include a computer system such as a desktop computer, notebook or laptop computer, netbook, a tablet computer, e-book reader, GPS device, camera, personal digital assistant, handheld electronic device, cellular telephone, smartphone, augmented/virtual reality device, other suitable electronic device; col. 4, lines 25-41) configured to capture an image (this camera includes in the smartphone captures images); one or more processors (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; in addition, computer system 1700 may include one or more I/O devices, where an I/O device may include a keyboard, keypad, microphone, monitor, mouse, printer, scanner, speaker, still camera, stylus, tablet, touch screen, trackball, video camera; col. 42, lines 30-47) to be configured to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12), using one or more neural networks, one or more objects in the image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image level labels 428 can be a set of labels for a set of images where each image is annotated with a label (paragraph 0042, 0044, 0048). Furthermore, the classification detection segmentation 
	Regarding claim 27, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-
	Regarding claim 28, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to: detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network that is trained in part by providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
Regarding claim 29, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the 
	 Regarding claim 30, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12)  the one or more objects using a neural network that is trained in part by selecting (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34). 
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641